Citation Nr: 1518491	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared before the undersigned Veterans Law Judge in a videoconference hearing in February 2013 to present testimony on the issue on appeal.  The transcript is of record.

In April 2014, the Board remanded the claim for further development, and the prior denial of the claim on appeal was continued in a supplemental statement of the case.  The case was returned to the Board for further appellate proceedings, and in November 2014, the Board obtained an advisory opinion from a VA medical expert.     

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed, including a transcript of the February 2013 Board hearing before the undersigned Veterans Law Judge.   


FINDING OF FACT

The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam, including the inland waterways, during the Vietnam War era; the Veteran is not presumed to have been exposed to an herbicide agent during service, nor was he otherwise exposed to an herbicide agent during service; and, prostate cancer is not etiologically related to service.





CONCLUSION OF LAW

Prostate cancer was not caused or aggravated by service, and service connection for prostate cancer may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In April 2014, the Board remanded the claim and directed the AOJ to request that the Veteran identify and release or submit outstanding treatment records and to obtain the Veteran's complete service personnel records.  The Board also directed the AOJ to obtain a VA medical opinion if and only if service in Yuma, Arizona is verified by the service personnel records.  In May 2014, the AOJ sent the Veteran a letter requesting him to submit outstanding treatment records or authorize the release thereof, and the Veteran did so.  The AOJ obtained the Veteran's complete service personnel records and determined that service in Yuma, Arizona is not verified by these records; therefore, the AOJ did not obtain a VA medical opinion.  The Veteran's claim was readjudicated in a July 2014 supplemental statement of the case.  Subsequently, the Board requested and obtained an expert medical opinion.
Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  


Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in July 2009, which notified the Veteran of how to substantiate his claim for service connection.  The letter also provided information regarding the allocation of responsibility between the Veteran and VA and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, available post-service treatment records, and lay statements have been associated with the record.  

Further, in November 2014, the Board obtained an advisory opinion from a VA medical expert.  The VA medical expert provided the requested opinion and supported his opinion with rationale.  The Board finds the November 2014 medical opinion is adequate for purposes of determining service connection.    

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.
Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service incurrence may be rebutted).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This regulation is construed to mean that service aboard a ship that operated on the inland waterways of the Republic of Vietnam, commonly referred to as "brown water" service, would benefit from presumptive herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  On the other hand, service aboard a deep-water vessel that operated in the waters offshore of Vietnam, commonly referred to as "blue water" service, would not benefit from presumptive herbicide exposure unless the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.      

If a Veteran was exposed to an herbicide agent during active service and is diagnosed with prostate cancer that manifested to a compensable degree at any time after service, the prostate cancer is presumed service-connected, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  
First, the Veteran argues that his prostate cancer is related to his service in the Marine Corps Air Station at Yuma, Arizona, which is an identified Superfund site according to the Environmental Protection Agency (EPA) due to contaminants, to include asbestos and chlorinated solvents, that were disposed of on the property from the mid-1940s to 1995.  The Veteran reports that he served for three weeks in Yuma, Arizona, for bombing practice.  See e.g., February 2013 Board hearing transcript at p. 4; June 2014 Veteran statement.  The Veteran is certainly competent to testify as to his observations, and because the record includes a letter from the Veteran's Commander to the Veteran's parents indicating that the Veteran's squadron would be going to the Marine Corps Air Station at Yuma, Arizona for weapons training for approximately three weeks, the Board finds that the Veteran's report that he served in Yuma, Arizona is credible.  

However, the Board considers the determination as to etiology of prostate cancer beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinion as to the cause of his prostate cancer is also not competent evidence, although the Veteran's described observations and symptoms may be useful to an expert in determining the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in oncology, the Veteran's lay opinion that his prostate cancer is related to exposure to contaminants in Yuma, Arizona is of no probative value.  

The competent and probative evidence of record does not support a finding that the Veteran's prostate cancer is etiologically related to exposure to contaminants in Yuma, Arizona.  The November 2014 advisory medical expert opinion by a VA specialist in hematology and oncology is of significant probative value, as the opinion is based on review of the Veteran's history and claims file, and the opinion is supported by rationale.  The November 2014 VA medical expert opined that it is less likely than not that the Veteran's cancer resulted from his service in Yuma, Arizona.  The VA medical expert stated that there is no convincing epidemiological evidence in the literature to support the assertion that the Veteran's prostate cancer was caused by his three weeks of service in Yuma, Arizona and resultant possible exposure to asbestos or chlorinated solvents. 
Based on this evidence, the Board finds that the preponderance of the evidence is against a finding of a causal relationship between the Veteran's prostate cancer and his exposure to contaminants in Yuma, Arizona in service.  Accordingly, service connection for prostate cancer is not warranted on a direct basis.  38 C.F.R. § 3.303(a).  

Second, the Veteran contends that his prostate cancer is related to exposure to herbicides in Vietnam.  The Veteran has stated that he was in Vietnam only on or about July 1, 1969, when he was granted basket leave to go to Taipei, Taiwan.  See July 2009 Veteran statement; December 2014 Attorney statement (arguing that Veteran had "boots on the ground" service in Vietnam).  The Veteran reported that when on basket leave he flew in a military plane both ways and that the plane made a stop in Da Nang, Vietnam, and that this was the only time he was actually in Vietnam.  See July 2009 Veteran statement; February 2013 Board hearing transcript at p. 3 (testifying that several of them got off the airplane in Vietnam during their stop).  The Veteran is certainly competent to testify as to his observations.  Further, the Board acknowledges that the Veteran has submitted letters from July 1969 to confirm that he made a trip to Taiwan and Hong Kong during basket leave in July 1969.  

However, there is no supporting evidence in the claims file, to include the service records, that his plane made a stop in Da Nang, Vietnam, or that he exited the plane and stepped onto Vietnam ground at any such stop.  See generally August 2009 VA Memorandum (noting that basket leave is an illegal practice of keeping a leave request form in an "In" basket instead of submitting it for processing while the individual goes on leave; therefore, there would be no evidence of this leave request).  The Board finds it significant that the Veteran's letters from July 1969, including a letter stating that he had just returned from his leave, do not mention any stop in Vietnam, though the Veteran has stated, "I thought it was kind of important that I get out and just, you know, say I was there."  See February 2013 Board hearing transcript at p. 5.  Because the Veteran's report that he set foot in Vietnam during a stop in Da Nang, Vietnam while on basket leave is inconsistent with the other evidence of record, the Board finds that this report is not credible and is therefore of no probative value.  
The Veteran also argues that he was exposed to herbicides when he served on a ship with aircraft that had been on the ground in Vietnam, and he handled and touched aircraft and equipment in all of his drills.  See October 2010 Veteran statement.  The Veteran's service personnel records confirm that the Veteran served with Fighter Squadron 105 aboard the Navy ship USS Kitty Hawk from December 1968 to September 1969, and the USS Kitty Hawk is confirmed to have been in the official waters of Vietnam from January 1969 to August 1969.  See July 2009 Form 3101; August 2009 VA Memorandum; see also Veteran's letters from July 1969 (indicating that the ship was at Yankee Station).  

However, there is no lay argument or other evidence, to include service records, to show that the USS Kitty Hawk served in the inland waterways of Vietnam or that the ship docked at the shore of Vietnam at any point during the requisite period.  For these reasons, the Board finds that the Veteran's service aboard the USS Kitty Hawk was not "brown water" service and did not include conditions that involved duty or visitation in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Additionally, there is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  The Veteran is not competent to determine what type of chemical may have been on the outside of aircraft.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  There are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.

The Board acknowledges that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  See DD-214.  However, the Vietnam Service Medal is presented to any service member who regularly served for one or more days aboard a naval vessel directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, and Laos between the dates of November 15, 1961 and March 28, 1973.  Further, the Vietnam Campaign Medal was awarded to members of military forces serving six months or more in support of Republic of Vietnam military operations.  It may also be awarded to any service member who, while serving outside the geographical limits of the Republic of Vietnam, provided direct combat support to the Republic of Vietnam armed forces for a period exceeding six months.  Therefore, the award of these medals is not affirmative evidence that the Veteran served on land or aboard a naval vessel that served in the inland waterways of the Republic of Vietnam.   

Because the Veteran served aboard a "blue water" Navy vessel with no conditions that involved duty or visitation in the Republic of Vietnam during the requisite time period, and he did not set foot on land in the Republic of Vietnam, the Veteran is not entitled to the presumption of herbicide exposure.  38 C.F.R. § 3.307(a); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Further, there is no affirmative evidence to show that the Veteran was otherwise exposed to an herbicide agent when serving on a ship, to include as a result of handling and touching aircraft on his ship.  Because the Veteran was not exposed to an herbicide agent in service, the Veteran's prostate cancer is not presumed to have incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a); 3.309(e).  	

There is no evidence to indicate that Veteran's prostate cancer is otherwise caused or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim for service connection for prostate cancer, the benefit-of-the-doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


